Citation Nr: 1511534	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 2007 to September 2010.  The Veteran served in Iraq in support of Operation Iraqi Freedom from July 2008 to October 2009 and was awarded the Iraq Campaign Medal with Campaign Star (second award).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In July 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1137 (2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his acquired psychiatric disability, schizophrenia, is related to active duty service.  (see Veteran's Application for Compensation dated April 27, 2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was "noted" during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014). 

The Veteran served in Iraq from July 2008 to October 2009.  The Veteran separated from active duty service and entered the Army Reserves in September 2010.  One month following separation from active duty service the Veteran sought mental health counseling and treatment.  

In October 2010 the Veteran initiated care with the OEF/OIF clinic and was subsequently diagnosed with Generalized Anxiety Disorder.  The Veteran continued treatment for his symptoms as the medical professionals attempted to accurately diagnose the cause of his mental health symptomatology.  In a May 2011 telephone note, the Veteran's mother reported the Veteran said he "hears voices in his head accusing him of things".  In December 2011, the medical professional opined that the Veteran may be quietly psychotic without [the] ability to articulate it".  In February 2012, the Veteran was admitted to Brockton VAMC with symptoms of paranoia and mental disorganization.  He was discharged in April 2012 with a diagnosis of paranoid schizophrenia. 

In August 2012 the Veteran presented for a VA examination for PTSD.  The VA examiner reviewed the claims folder, medical history, and conducted a clinical evaluation.  In the review of the Veteran's medical history the examiner noted the Veteran's previous psychiatric diagnoses, including the GAD diagnosis of October 2010.  The VA examiner did not endorse PTSD and diagnosed schizophrenia, paranoid type.  The examiner opined "it is less likely than not that the Veteran's military service is directly related to the Veteran's current psychiatric symptoms and diagnosis".  The Examiner further reasoned that the Veteran's psychotic break occurred after his discharge from the Army and was due to biopsychosocial factors and events unrelated to the Veteran's military service.  The VA examiner did not elaborate as to what factors or events were responsible for the Veteran's symptomatology nor did he address the Axis I diagnoses or mental health symptomatology within one year of the Veteran's separation from service.  

The Veteran's mother actively participated in the Veteran's mental health treatment reporting her observations of the Veteran's deteriorating mental health immediately following his separation from service.   She memorialized her experience in a letter dated December 2012.  The Veteran's mother stated that the Veteran sounded different immediately after he returned from Iraq.  A few months later, when he separated and returned home, the Veteran's mother observed the Veteran as "always on edge [and] he seemed nervous [and] he could not sleep".  She observed the Veteran buying knives and sharpening tools to protect himself from "the enemy".  She stated that eventually, the Veteran had to be hospitalized.  

As stated above, service connection for certain presumptive diseases, such as psychoses, may be granted based on continuity of symptomatology provided the condition was noted within the appropriate applicable period.  Medical or lay evidence can provide the link between the current disability and the post-service symptomatology.  The regulation does not require a chronic disease be diagnosed within the presumptive period as the symptomatology of the chronic condition may have no particular significance when first observed and only gain significance in light of later developments.  See 38 C.F.R. § 3.307(c).  

Here, the Veteran initiated mental health treatment for psychological and emotional problems one month following separation from active duty service and was initially diagnosed with generalized anxiety disorder.  While the true picture of the Veteran's disability was unclear until he was finally diagnosed with schizophrenia in April 2012, his initial unthreatening anxiety symptoms later gained significance in establishing the onset of the Veteran's schizophrenia with regard to the requirements of the presumptive period for psychoses.  As the Veteran's disability progressed, the true nature and significance of his mental health symptoms were revealed.  Of particular significance is the December 2011 treatment note in which the medical provider opined the Veteran was possibly psychotic and lacked the ability to articulate his symptoms.  Medical treatment records bolstered by the Veteran's mother's observations and lay statement clearly indicate the Veteran's mental health disability, diagnosed now as paranoid schizophrenia, is at least related to the mental health symptomatology the Veteran experienced within one year of service separation, even if it cannot be determined precisely when the Veteran's psychosis began.    

Regarding the August 2012 VA examiner's opinion, the Board affords it little probative weight concerning the relationship between the Veteran's schizophrenia and his military service.  Although the VA examiner mentioned the Veteran's previous diagnoses, he did not address their relationship to the Veteran's current diagnosed psychiatric disorder of schizophrenia.  The VA examiner also failed to opine or discuss when the Veteran's schizophrenia had its onset; he merely stated that it was after his discharge from the Army.  The rationale for the VA examiner's opinion is deficient and therefore the Board affords in the 2012 VA examiner's opinion little probative weight.  

Based on the foregoing, the Board finds the continuity of symptomatology of the Veteran's mental health symptoms indicate the Veteran's psychoses manifested within the one year presumptive period following service.  

Therefore and for the reasons set forth above, the Board concludes the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, is related to active duty service and service connection is warranted.  

Duty to Assist and Notify

As the Veteran's claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103a (2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


